MARVIN, District Judge.
It appearing to the court, that this ship and cargo estimated at the value of $125,000, while on a voyage from New York to New Orleans, got ashore on Loo Key, where she was in imminent peril of total loss, and from which she was saved by the libellants, with their vessels carrying sixty eight men. and twenty eight men in small boats, and that for this service twelve thousand dollars would be a reasonable salvage, but for the fact, that in consequence of their negligence, carelessness and gross errors of judgment, the ship was not got off the reef so soon by twenty four hours as it might have been, for which -negligence. carelessness and errors they ought in justice to be held accountable, and that their salvage on account thereof ought to be diminished one half. It is therefore ordered, adjudged, and decreed, that the libellants have and recover in full compensation for their services rendered said ship and cargo as by them alleged the sum of six thousand dollars and their costs and expenses of suit, and that upon the payment thereof the marshal restore said ship and cargo to the master thereof, for and on account of whom it may concern. It is further ordered that the salvage be referred to Commissioner Baldwin to apportion and divide among the different salvors according ‘ to their several agreements or the standing rule of court, and that he make report of such division which when confirmed by the court will be constituted as a part of this decree, and that the clerk pay the several salvors their shares of salvage when so ascertained. That the shares of Bichard Hamlon. seaman, belonging to the schooner Dart and of John Mur-tugh, seaman, belonging to the schooner Bolampago, be forfeited for embezzlement, and returned to the master of ship and cargo for the benefit thereof, and that all other questions be reserved.